Citation Nr: 9923536	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-03 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for carcinoma of the 
bladder, including as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946.

This appeal arises from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Board notes the RO has characterized the veteran's claim 
as whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
carcinoma of the bladder, including as due to exposure to 
ionizing radiation.  By regulatory amendments effective 
October 1, 1992 and September 24, 1998, however, liberalizing 
substantive changes were made to VA adjudication regulations 
as set forth in 38 C.F.R. §§ 3.309, 3.311, respectively.  See 
59 Fed. Reg. 25328-29 (1994) and 63 Fed. Reg. 50993-50995 
(1998).  Where a provision of law or regulation creates a new 
basis of entitlement to benefits, as through liberalization 
of the requirements for entitlement to a benefit, an 
applicant's claim of entitlement under such law or regulation 
is a claim separate and distinct from a claim previously and 
finally denied prior to the liberalizing law or regulation.  
The applicant's latter claim, asserting rights which did not 
exist at the time of the prior claim, is necessarily a 
different claim.  See, e.g., Sawyer v. Derwinski, 1 Vet. 
App. 130, 133 (1991); Spencer, v. Brown, 4 Vet. App. 283, 
288-89 (1993).  Thus, the issue under appeal is as 
characterized above.


FINDING OF FACT

The veteran is a radiation-exposed veteran who participated 
in a radiation-risk activity and who has been diagnosed with 
carcinoma of the bladder.



CONCLUSION OF LAW

Carcinoma of the bladder, due to exposure to ionizing 
radiation, is presumed to have been incurred during active 
duty military service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, including malignant 
tumors, may be presumed to have been incurred during service 
if they become manifest to a compensable degree within an 
applicable period after separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For well-grounded purposes for direct service connection, the 
Board will accept as credible the veteran's statements 
regarding his exposure to nuclear radiation during service.  
See Caluza, supra.  He has also submitted medical evidence of 
a current disability, i.e., cancer of the bladder (urinary 
tract).  Id.  Finally, he has submitted medical evidence, in 
the form of a statement from a physician, of a relationship, 
or nexus, between his bladder cancer and exposure to nuclear 
fallout during active duty military service.  Id..  
Accordingly, the Board finds his direct service connection 
claim well-grounded.  Id.  The Board need not further address 
the veteran's direct service connection claim, however, 
since, as noted below, it grants his claim under 38 C.F.R. 
§ 3.309.

The veteran has contended that he was exposed to nuclear 
radiation in and offshore of Nagasaki, Japan, which caused 
carcinoma of the bladder.  During his video conference 
hearing before the undersigned Member of the Board, the 
veteran testified he served on the U.S.S. Weeks; he was in 
the Nagasaki area for 2-3 months; the Weeks docked in 
Nagasaki approximately eight times, staying for 3-4 days at a 
time; he went ashore in Nagasaki; he was diagnosed with 
carcinoma of the bladder in 1978; he had one small tumor, 
which was surgically removed; he has had no chemotherapy; a 
physician told him the cancer had been dormant for some time; 
part of his colon was removed due to metastation of the 
bladder cancer; he must urinate frequently; and he is still 
under observation.

38 C.F.R. § 3.309(d) provides a list of diseases to which a 
presumption based on radiation exposure applies, and sets 
forth the criteria for service connection of such diseases.  
That section provides the veteran must be a radiation-exposed 
veteran, as defined by that section, must have participated 
in a radiation-risk activity, as defined by that section, and 
must have a listed cancer, in order for service connection 
for a disease presumed to have been caused by ionizing 
radiation to be granted.

The veteran's military records indicate he served on the 
U.S.S. John Weeks (DD-701) from May 1945 to April 1946.  A 
February 1983 statement from the Department of the Navy 
Nuclear Test Personnel Review indicated the Weeks "entered 
Nagasaki Harbor on eight separate occasions while performing 
courier duty (November 14, 19, 28, December 3, 12, 17, 19, 
24).  Each visit to Nagasaki was only a few hours long.  On 
December 31, 1945 the ship departed Japan for San 
Francisco."  The Board concedes Nagasaki Harbor is within 10 
miles of the city limits of Nagasaki.  Thus, as the veteran 
was part of the ship's company, and as the ship was on 
courier duty when it entered Nagasaki Harbor, his visits 
supported military occupation functions.  See McGuire v. 
West, 11 Vet. App. 274, 278-80 (1998).

Accordingly, as the veteran has been shown by the evidence to 
be a radiation-exposed veteran who, while serving on active 
duty, participated in a radiation-risk activity of support of 
military occupation functions within ten miles of the city 
limits of Nagasaki, and has been diagnosed with carcinoma of 
the bladder, the criteria for a grant of service connection 
for carcinoma of the bladder, as due to exposure to ionizing 
radiation, have been met.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.309.


ORDER

Service connection for carcinoma of the bladder, as due to 
exposure to ionizing radiation, is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


